Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed April 2, 2021.
Claim 31 has been amended.
Claims 1-43 are pending in the instant application.
This application contains claims 22, 23, 25 and 41-43 drawn to an invention nonelected without traverse in the filed on September 23, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1-21, 24 and 26-40 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
In the previous Office Action mailed January 6, 2021, claims 15 and 31 were objected to because the claims were a substantial duplicate of each other.  This objection is withdrawn in view of Applicant’s Amendment to claim 31 in the response 

Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed January 6, 2021, claims 1-20, 31, 37 and 40 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019).  This rejection is withdrawn as it relates to 35 USC § 102 for anticipation in view of Applicant’s Arguments and Remarks in the response filed April 2, 2021.  This rejection is maintained as it relates to 35 USC § 103 for obviousness for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the present application discloses specific, double-stranded nucleic acid inhibitor molecules containing separate sense and antisense strands that form a first duplex (D1), where the sense strand contains a tetraloop (L) and a first subregion (S1) and second subregion (S2) that form a second duplex (D2), where D2 has a length of 1-6 base pairs and contains at least one Tm-increasing nucleotide. Applicants assert that in certain embodiments, D2 has a length of 1-5 base pairs (claims 7-10) or 1-3 base pairs (claims 7-8, 11-13). Applicants further assert that in certain embodiments, the Tm-increasing nucleotide comprises at least one bicyclic nucleotide (claims 20-29). 

Applicants submit that as explained in the Specification, incorporating one or more Tm-increasing nucleotides in D2 of these specific nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and permits the use of shorter sense strands, as the length of the stem duplex (D2) can be shortened without reducing potency. 
Applicants argue that to establish a prima facie case of obviousness, the Office must show that the cited references teach or suggest each and every claim element. Applicants rely on MPEP § 2143. Moreover, according to the Supreme Court, a claim that recites several elements “is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, “[t]he rationale to support a conclusion that the claim would have been obvious is that ‘a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so.’” MPEP § 2143(I)(G), quoting DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).
Applicants submit that the Office picks and chooses from various isolated disclosures in Dicerna in an attempt to show that Dicerna discloses all of the claimed elements. Applicants also argue that as recognized by the Supreme Court, “rejections on KSR Int’l Co. v. Teleflex Inc., 550 EfS. 390, 418 (2007). Furthermore, “[o]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.” In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). To prevent the use of hindsight based on Applicant’s disclosure, the Office must show a motivation to combine the references that allegedly create the case of obviousness. See In re Roujfet, 149 F.3d 1350 (Fed. Cir. 1998).
Applicants assert that here, the Office provides no explanation as to why one of skill in the art would have been motivated to combine the various disclosures from Dicerna in precisely the way described in the pending claims and whether there would have been a reasonable expectation of success in doing so. As noted in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.” Specification at paragraph [007],
Applicants submit that accordingly, the Office has not established a prima facie case of obviousness based on Dicerna and Applicant respectfully requests that this 35 U.S.C. 103 rejection be withdrawn.
Applicant’s arguments and submissions have been fully considered, but are not found persuasive because as agreed by the Examiner and the Applicant, the nucleic acid inhibitor molecule of Figure 1A of Dicerna meets the structural limitations of present claim 1, absent the requirement, wherein the second duplex comprises at least one Tm-m-increasing nucleotides, it should be noted that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.
Dicerna explicitly disclose:
A double stranded nucleotide as described herein that may include nucleotides having a northern conformation (e.g., northern pseudorotation cycle, see, e.g., Saenger, Principles of Nucleic Acid Structure, Springer-Verlag Ed., 1984). As such, chemically modified nucleotides present in a double stranded nucleotide as described herein, preferably in the antisense strand, but also optionally in the passenger or both strands, are resistant to nuclease degradation while at the same time maintaining the capacity to S mediate RNAi. Exemplary nucleotides having a northern configuration include locked nucleic acid (LNA) nucleotides (e.g., 2'-O,4'-C-methylene-(D-ribofuranosyl) nucleotides); 2'-methoxyethyl (MOE) nucleotides; 2'-rnethyl-thio-ethyl, 2'-deoxy-2'fluoro nucleotides. 2'-deoxy-2'-chloro nucleotides, 2'-azido nucleotides, 5-methyluridines, or 2'-O-methyl nucleotides. In certain embodiments, the LNA is a 5-methyluridine LNA.

It would have been obvious to substitute the 2’-O methyl modifications at positions 11 and 12 of the tetraloop molecule of Figure 5A of Dicerna with bicyclic modifications since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  NOTE:  The Examiner is interpreting nucleotides having a northern configuration as functional equivalents as taught by Dicerna.
Furthermore, one of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The nucleic acid inhibitor molecules of Dicerna possess modifications that are anticipated to alter dsRNA stability, efficacy, potency, and enhance Dicer processing.  Dicerna teach and it is well known to impart modifications that improve nuclease stability, increase binding affinity, and sometimes also improve pharmacodynamic properties of synthetic nucleic acids.  Therefore, the enhancing stability results of incorporating one or more Tm-increasing nucleotide in D2 of the present Specification are an obvious and reasonably expected outcome as taught and suggested by Dicerna.
Regarding hindsight, it must be recognized that any judgment on obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Dicerna teaches a double-stranded nucleic acid (dsRNA) inhibitor molecule comprising a sense strand comprising 21-66 nucleotides and having a first region, R1, and a second region, R2 (the sense strand comprises region B (first region R1) and region E (second region R2); an antisense strand comprising 15-40 nucleotides, wherein the sense strand and antisense strand are separate strands; a first duplex, D1, formed by the first region of the sense strand and the antisense strand, wherein the first duplex has a length of 15-40 base pairs (the duplex between the sense and antisense strands (first duplex D1) is formed in region B (comprising first region of sense strand), and is 19-26 base pairs in length; wherein the second region of the sense strand comprises a first subregion, S1, a second subregion, S2, and a tetraloop, L, that joins the first and second regions (sense strand comprises an extended loop or region E (second region) which contains a tetraloop (tetraloop L), wherein nucleotides that flank the loop on the 5' side (subregion S1) form a duplex with nucleotides that flank the loop on the 3' side (subregion S2); wherein the first and second regions form a second duplex, D2 (nucleotides that flank the loop on the 5' side (first subregion S1) form a duplex (duplex D2) with nucleotides that flank the loop on the 3' side (second subregion S2); and wherein the second duplex has a length of 1-6 base pairs (the second duplex has a length of about 6 base pairs as seen in Region C, where C is 1 to 20bp in length).  See Dicerna at Figure 1A.  
m-increasing nucleotide) in the second duplex.  See Figure 5A, for example.  
Dicerna teach a chemically modified, nicked stem-loop duplex structure with tetraloop.  Before the effective filing date of the claimed invention, the design of double-stranded nucleic acid inhibitor molecules containing separate sense and antisense strands that form a first duplex (D1), where the sense strand contains a tetraloop (L) and a first subregion (S1) and second subregion (S2) that form a second duplex (D2), where D2 has a length of 1-6 base pairs was known in the art as taught and suggested by Dicerna.  It would have been obvious to one of ordinary skill in the art to incorporate at least one Tm-increasing nucleotide into D2 for the purpose of enhancing stability, efficacy, potency, and Dicer processing.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
In the previous Office Action mailed January 6, 2021, claims 1 and 32-35 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 2009/0137500 A1 to This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the Office has failed to establish a prima facie case of obviousness based on Dicerna. Accordingly, as the Office has failed to establish that Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 and McSwiggen is simply relied on for teaching the additional features of claims 32-35, Applicant submits that the Office has failed to establish a prima facie case of obviousness and requests that the Office withdraw this rejection for at least this reason.
Applicant’s arguments have been fully considered, but are not found persuasive because for the reasons discussed above, a prima facie case of obviousness has been established based on the teachings, suggestions and motivation of Dicerna.
Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 of the present invention.  See Figure 5A, for example.  
Dicerna does not teach wherein the tetraloop comprises at least one ligand conjugated nucleotide. 
McSwiggen was relied upon to teach wherein the tetraloop comprises at least one ligand conjugated nucleotide. 
Dicerna teach a chemically modified, nicked stem-loop duplex structure with tetraloop.  Before the effective filing date of the claimed invention, the design of double-m-increasing nucleotide into D2 for the purpose of enhancing stability, efficacy, potency, and Dicer processing.  Furthermore, this is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a carbohydrate conjugate (e.g., GalNAc) into the double-stranded chemically modified, nicked stem-loop duplex structure with tetraloop of Dicerna. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to facilitate intracellular delivery of dsRNA for improved target gene silencing effects in cells.  McSwiggen taught that ligand conjugates including GalNAc conjugates provide improved intracellular delivery and cellular effects of the conjugated nucleic acid molecules. 
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention.

In the previous Office Action mailed January 6, 2021, claims 1 and 36 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 2009/0137500 A1 to McSwiggen et al. (hereinafter, “McSwiggen”) and in further view of Parmar et al. (ChemBioChem, 2016 Vol. 17:985-989).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the Office has failed to establish a prima facie case of obviousness based on Dicerna. Accordingly, as the Office has failed to establish that Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 and Parmar is simply relied on for teaching the additional features of claim 36, Applicant submits that the Office has failed to establish a prima facie case of obviousness and requests that the Office withdraw this rejection for at least this reason.
Applicant’s arguments have been fully considered, but are not found persuasive because for the reasons discussed above, a prima facie case of obviousness has been established based on the teachings, suggestions and motivation of Dicerna.
Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 of the present invention.  See Figure 5A, for example.  

Neither Dicerna nor McSwiggen teach a double-stranded nucleic acid inhibitor molecule further comprising a 5’-phophate mimic at the 5’-terminus of the sense strand and/or the antisense strand. 
Parmar et al. was relied upon to teach stable phosphate mimics can improve RNAi activity of double-stranded nucleic acid inhibitor molecule-GalNAc conjugates.  
Dicerna teach a chemically modified, nicked stem-loop duplex structure with tetraloop.  Before the effective filing date of the claimed invention, the design of double-stranded nucleic acid inhibitor molecules containing separate sense and antisense strands that form a first duplex (D1), where the sense strand contains a tetraloop (L) and a first subregion (S1) and second subregion (S2) that form a second duplex (D2), where D2 has a length of 1-6 base pairs was known in the art as taught and suggested by Dicerna.  It would have been obvious to one of ordinary skill in the art to incorporate at least one Tm-increasing nucleotide into D2 for the purpose of enhancing stability, efficacy, potency, and Dicer processing.  Furthermore, this is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a carbohydrate conjugate (e.g., GalNAc) into the double-stranded chemically modified, nicked stem-loop duplex structure with tetraloop of in vitro potency and up to a threefold benefit in in vivo activity.  
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


******
In the previous Office Action mailed January 6, 2021, claims 1, 21, 24, 26-30 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 20160010090 to Kurt Vagle (hereinafter, “Vagle”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the Office has failed to establish a prima facie case of obviousness based on Dicerna. Accordingly, as the Office has failed to establish that Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 and Vagel is simply relied on for teaching the additional features of claims 21, 24, 26-30, Applicant submits that the Office has failed to establish a prima facie case of obviousness and requests that the Office withdraw this rejection for at least this reason.
Applicant’s arguments have been fully considered, but are not found persuasive because for the reasons discussed above, a prima facie case of obviousness has been established based on the teachings, suggestions and motivation of Dicerna.
Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 of the present invention.  See Figure 5A, for example.  
Dicerna teach at least one modification comprising a bicyclic nucleotide, but does not teach the bicyclic nucleotide has the structure of Formula III of the present invention.
Vagle was relied upon to teach bridged bicyclic nucleosides having the structure of Formula III of the present invention. 
Dicerna teach a chemically modified, nicked stem-loop duplex structure with tetraloop.  Before the effective filing date of the claimed invention, the design of double-stranded nucleic acid inhibitor molecules containing separate sense and antisense strands that form a first duplex (D1), where the sense strand contains a tetraloop (L) and a first subregion (S1) and second subregion (S2) that form a second duplex (D2), where D2 has a length of 1-6 base pairs was known in the art as taught and suggested by m-increasing nucleotide into D2 for the purpose of enhancing stability, efficacy, potency, and Dicer processing.  Furthermore, this is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a carbohydrate conjugate (e.g., GalNAc) into the double-stranded chemically modified, nicked stem-loop duplex structure with tetraloop of Dicerna. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to facilitate intracellular delivery of dsRNA for improved target gene silencing effects in cells.  McSwiggen taught that ligand conjugates including GalNAc conjugates provide improved intracellular delivery and cellular effects of the conjugated nucleic acid molecules. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a bicyclic nucleotide having the structure of Formula III of the present invention into the double-stranded chemically modified, nicked stem-loop duplex structure with tetraloop of Dicerna. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success since Vagle teach that modified nucleosides have advantages in synthesis, potency, efficiency of delivery, target specificity, stability, and/or toxicity over unmodified nucleosides.  
In view of the foregoing, when all the evidence is considered, the totality of the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
In the previous Office Action mailed January 6, 2021, claims 1, 38 and 39 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of Ganesh et al. (Mol Cancer Ther., 2016 Vol. 15:2143-2154).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that the Office has failed to establish a prima facie case of obviousness based on Dicerna. Accordingly, as the Office has failed to establish that Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 and Ganesh is simply relied on for teaching the additional features of claims 38 and 39, Applicant submits that the Office has failed to establish a prima facie case of obviousness and requests that the Office withdraw this rejection for at least this reason.
Applicant’s arguments have been fully considered, but are not found persuasive prima facie case of obviousness has been established based on the teachings, suggestions and motivation of Dicerna.
Dicerna teaches or suggest the specific double-stranded nucleic acid inhibitor molecule of claim 1 of the present invention.  See Figure 5A, for example.  
Dicerna teach a double-stranded nucleic acid inhibitor which is formulated with a lipid nanoparticle, but does not teach wherein the lipid nanoparticle comprises core lipids and envelope lipids, wherein the core lipids comprise a first cationic lipid and a first pegylated lipid and wherein the envelope lipids comprise a second cationic lipid, a neutral lipid, a sterol, and a second pegylated lipid.
Ganesh was relied upon to teach double-stranded nucleic acid inhibitor molecules, wherein the first cationic lipid is DL-048, the first pegylated lipid is DSG-MPEG, the second cationic lipid is DL-103, the neutral lipid is DSPC, the sterol is cholesterol, and the second pegylated lipid is DSPE-MPEG.
Dicerna teach a chemically modified, nicked stem-loop duplex structure with tetraloop.  Before the effective filing date of the claimed invention, the design of double-stranded nucleic acid inhibitor molecules containing separate sense and antisense strands that form a first duplex (D1), where the sense strand contains a tetraloop (L) and a first subregion (S1) and second subregion (S2) that form a second duplex (D2), where D2 has a length of 1-6 base pairs was known in the art as taught and suggested by Dicerna.  It would have been obvious to one of ordinary skill in the art to incorporate at least one Tm-increasing nucleotide into D2 for the purpose of enhancing stability, efficacy, potency, and Dicer processing.  Furthermore, this is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, m-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a lipid nanoparticle into the double-stranded chemically modified, nicked stem-loop duplex structure with tetraloop of Dicerna. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success since Ganesh et al. teach lipid nanoparticles represent an elegant solution for the delivery of double-stranded nucleic acid inhibitor molecules to disease-relevant tissues.	
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 27-31 of U.S. Patent No. 10,752,899 (hereinafter, “’899 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that the Office has not conducted a proper analysis under 35 U.S.C. § 103 and has not even addressed any of the factual inquiries under Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Rather the Office merely recites the language of the ’899 patent and summarily concludes that “[t]he claims of the ‘899 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’899 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’899 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-16 and 27-31 of the ’899 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘899 Patent claims.  More specifically, the claims of the m-increasing nucleotide.  See claims 1-16 and 27-31, for example.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘899 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘899 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘899 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.



******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-22, and 28-30 of U.S. Patent No. 10,676,742 (hereinafter, “’742 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’742 Patent and summarily concludes that “[t]he claims of the ‘742 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’742 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’742 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-8, 14-22, and 28-30 the ’742 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘742 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the double stranded nucleic acid (dsNA) of the ‘742 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and further comprises at least one Tm-increasing nucleotide.  See claims 1-8, 14-22, and 28-30, for example.  Also, see Figure 6D.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘742 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

m-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘742 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘742 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘742 Patent.


******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent No. 10,675,295 (hereinafter, “’295 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the  Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’295 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’295 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-11 and 13-18 the ’295 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘295 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the oligonucleotide of the ‘295 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and further comprises at least one Tm-increasing nucleotide.  See claims 1-11 and 13-18, for example.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are 
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘295 Patent discloses:
A modified nucleotide may improve thermal stability, resistance to degradation, nuclease resistance, solubility, bioavailability, bioactivity, reduced immunogenicity, etc.

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘295 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘295 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘295 Patent.


******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’655 Patent and summarily concludes that “[t]he claims of the ‘655 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’ 655 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’655 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-14 the ’655 Patent.
m-increasing nucleotide.  See claims 1-14, for example.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘655 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘655 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 

Therefore, the present claims are deemed obvious over the ‘655 Patent.


******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,351,854 (hereinafter, “’854 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’854 Patent and summarily concludes that “[t]he claims of the ‘854 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’854 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-m-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-34 the ’854 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘854 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the double stranded nucleic acid (dsNA) of the ‘854 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and further comprises at least one Tm-increasing nucleotide.  See claims 1-34, for example.  Also, see Figure 8A-2.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘854 Patent discloses:


Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘854 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘854 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘854 Patent.


******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,150,965 (hereinafter, “’965 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
 Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’965 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’965 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-18 the ’965 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘965 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the double stranded nucleic acid (dsNA) of the ‘965 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and m-increasing nucleotide.  See claims 1-18, for example.  Also, see Figure 6D.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘965 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘965 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘965 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘965 Patent.



In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,131,912 (hereinafter, “’912 Patent”). This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’912 Patent and summarily concludes that “[t]he claims of the ‘912 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’912 Patent do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’912 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the 
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘912 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the double stranded nucleic acid molecule of the ‘912 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and further comprises at least one Tm-increasing nucleotide.  See claims 1-8, for example.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ‘912 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘912 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified m-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘912 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘912 Patent.


******
In the previous Office Action mailed January 6, 2021, claims 1-21, 24 and 26-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-24 of U.S. Patent No. 10,036,017 (hereinafter, “’017 Patent”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.

Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’017 Patent and summarily concludes that “[t]he claims of the ‘017 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’017 Patent do not fully m-increasing nucleotide.”  Applicants contend that the claims of the ’017 Patent do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-11 and 14-24 the ’017 Patent.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ‘017 Patent claims.  More specifically, the claims of the issued Patent are directed to a genus that overlaps with that of present claims, since the nucleic acid of the ‘017 Patent encompass the length limitations of the strands and duplex regions as presently claimed, in addition to the tetraloop and further comprises at least one Tm-increasing nucleotide.  See claims 1-11 and 14-24, for example.  Also, see Figure 6D.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing 
 
It should be noted that the ‘017 Patent discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘017 Patent to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ‘017 Patent as preferred embodiments.  Here, the Examiner has turned to the referenced Specification for confirmation that a particular species is within the genus covered by the referenced claims.
Therefore, the present claims are deemed obvious over the ‘017 Patent.


******
Claims 1-21, 24 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15, 17-26, 28 and 30-32 of copending U.S. Application 15/621,395 (hereinafter, “’395 Application”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed January 6, 2021.


Response to Arguments
In response to this rejection, Applicants argue that again, the Office does not conduct a proper analysis under 35 U.S.C. 103 and merely recites the language of the ’395 Application and summarily concludes that “[t]he claims of the ’395 Application overlaps in scope and fully embraces that which is claimed in the instant invention.” Accordingly, this rejection is improper and should be withdrawn for at least this reason.
Applicants also argue that furthermore, the claims of the ’395 Application do not fully embrace the subject matter of the pending claims since pending claim 1 recites, “wherein the second duplex (D2) has a length of 1-6 base pairs and comprises at least one Tm-increasing nucleotide.”  Applicants contend that the claims of the ’395 Application do not teach or suggest at least this feature of claim 1, and the Office does not contend otherwise. Applicants submit that in the application, “[i]ncorporating Tm-increasing nucleotides into the stem duplex (D2) formed at the 5'- or 3'-end of the sense strand of these double stranded nucleic acid inhibitor molecules enhances their stability and the duration of activity in vivo and allows the stem duplex (D2) to be shortened without reducing potency.”  Accordingly, for at least this additional reason, Applicant requests that the Office withdraw this obviousness double patenting rejection over claims 1-11, 13-15, 17-26, 28 and 30-32 the ’395 Application.
Applicant’s arguments have been fully considered, but are not found persuasive because as noted in the previous Office Action filed January 6, 2021, the instant claims are an obvious variation of the ’395 Application claims.  More specifically, the claims of m-increasing nucleotide.  See claims 1-11, 13-15, 17-26, 28 and 30-32, for example.  Also, see Figure 35A and Figure 39.  Applicant is reminded that the present Specification discloses that Tm-increasing nucleotides are selected from the group consisting of a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, a hexitol nucleotide, and a modified nucleotide.  Also, the present Specification defines “duplex” as:
As used herein, the term "duplex," in reference to nucleic acids (e.g., oligonucleotides), refers to a structure formed through complementary base pairing of two antiparallel sequences of nucleotides. 
 
It should be noted that the ’395 Application discloses:
Modified oligonucleotides can be preferred over native forms because of properties such as, for example, enhanced cellular uptake and increased stability in the presence of nucleases

Further regarding the requirement that the second duplex comprises at least one Tm-increasing nucleotide, this is a design choice, and rely on the well-known teachings of the ‘’395 Application to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides (e.g. Tm-increasing nucleotides) to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
The limitations of the instant claims are provided in the supporting disclosure of the ’395 Application as preferred embodiments.  Here, the Examiner has turned to the 
Therefore, the present claims are deemed obvious over the ’395 Application.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635